Citation Nr: 1213724	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part denied service connection for a lumbar spine disability.

In July 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

In a December 2011 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.  The Board notes that the only issue remaining on appeal at that time was entitlement to service connection for a lumbar spine disability.  In addition, in March 2012, the Veteran's representative submitted a Motion to Withdraw the Veteran's appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written December 2011 statement, the appellant indicated that he wished to withdraw his appeal.  As noted above, the only issue on appeal at that time was entitlement to service connection for a lumbar spine disability.  In March 2012, the Veteran's representative submitted a Motion to Withdraw the Veteran's appeal.  The representative requested that the appeal be discontinued and that the Veteran's claims file be returned to the AOJ.  The Board finds that the December 2011 and March 2012 written statements from the Veteran and his representative qualify as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


